 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                                  Case No. 1:19-cv-00818-LJO-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR RECONSIDERATION
13           v.
                                                         (ECF No. 16)
14    S. SHERMAN, et al.,
15                       Defendants.
16

17          Plaintiff Richard A. Evans is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on June 12, 2019. (ECF No. 1.)

19          On June 18, 2019, the assigned Magistrate Judge issued findings and recommendations

20   recommending that Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28

21   U.S.C. § 1915(g) and that Plaintiff be required to pay the $400.00 filing fee in full in order to

22   proceed with this action. (ECF No. 7.)

23          On August 6, 2019, the undersigned issued an order adopting the findings and

24   recommendations in full, denying Plaintiff’s application to proceed in forma pauperis, and

25   ordering Plaintiff to pay the $400.00 filing fee in full within twenty-one (21) days from the date

26   of service of the order. (ECF No. 10.)

27          On September 11, 2019, the undersigned dismissed this action without prejudice due to

28   Plaintiff’s failure to comply with the Court’s August 6, 2019 order and failure to pay the $400.00
                                                        1
 1   filing fee in full. (ECF No. 11.)

 2          Currently before the Court is a letter from Plaintiff, filed on November 8, 2019. (ECF No.

 3   16.) The Court construes Plaintiff’s letter as a motion for reconsideration of the Court’s August

 4   6, 2019 order adopting the June 18, 2019 findings and recommendations and the Court’s

 5   September 11, 2019 order dismissing this action.

 6          Federal Rule of Civil Procedure 60(b)(6) permits the Court to relieve a party from an

 7   order for any reason that justifies relief. Rule 60(b)(6) “is to be used sparingly as an equitable

 8   remedy to prevent manifest injustice and is to be utilized only where extraordinary

 9   circumstances” exist. Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotation

10   marks and citation omitted). “A party moving for relief under Rule 60(b)(6) must demonstrate

11   both injury and circumstances beyond [their] control[.]” Id. (internal quotation marks and

12   citation omitted). Additionally, Local Rule 230(j) requires that, when a party makes a motion for

13   reconsideration, the party must show “what new or different facts or circumstances are claimed to

14   exist or were not shown upon such prior motion, or what other grounds exist for the motion” and

15   “why the facts and circumstances were not shown at the time of the prior motion.”

16          “A motion for reconsideration should not be granted, absent highly unusual

17   circumstances, unless the district court is presented with newly discovered evidence, committed

18   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals,

19   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation marks

20   and citation omitted). Therefore, “[a] party seeking reconsideration must show more than a
21   disagreement with the Court’s decision, and recapitulation of the cases and arguments considered

22   by the [C]ourt before rendering its original decision fails to carry the moving party’s burden.”

23   United States v. Westlands Water Dist., 134 F.Supp.2d 1111, 1131 (E.D. Cal. 2001) (internal

24   quotation marks and citation omitted).

25          Here, Plaintiff contends that his rights were violated “when the U.S. Eastern District

26   (Fresno) closed [this case]. Money was deducted from my trust account, and I was denied in
27   forma pauperis, for improperly imposed strikes[.]” (ECF No. 16.) However, Plaintiff has failed

28   to provide any evidence that any money was deducted from his trust account to pay a portion, or
                                                        2
 1   all, of the filing fee in this case. Further, Plaintiff’s motion fails to present “new or different facts

 2   or circumstances … which did not exist or were not shown upon such prior motion,” as required

 3   by Local Rule 230(j). Finally, the Court’s order adopting the June 18, 2019 findings and

 4   recommendations was issued following a de novo review of the entire case, and Plaintiff has

 5   failed to set forth any additional grounds that the Court did not consider that would entitle him to

 6   relief from the Court’s judgment. Therefore, Plaintiff’s motion for reconsideration is denied.

 7           Accordingly, Plaintiff’s motion for reconsideration, (ECF No. 16), is HEREBY DENIED.

 8   This action remains closed.

 9
     IT IS SO ORDERED.
10

11       Dated:     November 20, 2019                         /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
